 



Exhibit 10.1
MEMORANDUM OF UNDERSTANDING
October 29, 2005
      During the course of the past several months, General Motors and the UAW
have discussed at length GM’s deteriorating financial situation, including its
spiraling health care costs and competitive challenges. In conjunction with
these discussions, GM has provided the UAW with extensive access to GM’s
financial records and the UAW has conducted a thorough review of GM’s financial
position. As a result of the discussions the parties agree to the following,
subject to ratification:
Affordability
      Retirees and surviving spouses who meet the following two-part test will
continue to be covered by the current Health Care Program for Hourly Employees
(“the Plan”), except the responsibility for the dental plan will be moved to the
Defined Contribution VEBA (DC VEBA), and those changes referred to in
Attachment C will apply:


        (a) Annual GM pension benefit income of $8,000 or less (excluding the
lump-sum payment), and           (b) Monthly benefit rate of $33.33 or less.

Amended Plan
Eligibility and Coverage
      Coverage for active employees, current and future retired employees,
surviving spouses and dependents will be provided in accordance with existing
eligibility rules. References in this Memorandum of Understanding (MOU) to
retirees, Retired Participants, or similar wording is intended to include
current and future retirees, surviving spouses, and their eligible dependents
unless the context indicates otherwise.
Opting In and/or Out
      Retired participants who decline coverage under the Plan as amended herein
(“Amended Plan”), will be automatically covered by a catastrophic plan as set
forth in Attachment A. Retired participants will be allowed to elect between the
Amended Plan and the catastrophic plan only during an annual enrollment period.
      Retired participants who fail to initially enroll in the Amended Plan will
be allowed to enroll in the Amended Plan at any time during the first six months
following the effective date.
Amended Plan Structure
      The Amended Plan will be the 2003-2007 defined benefit plan (i.e., the
current Plan), with only the following modifications:


        Monthly Contributions (Current and Future Retired Participants and
Surviving Spouses only)           $50 (single); $105 (multiple party)          
Initially reduced to $10 (single); $21 (multiple party) by DC VEBA.          
Traditional Care Network (TCN) and Preferred Provider Organization (PPO)
Deductibles (Current and Future Retired Participants and Surviving Spouses only)
          $300/$600           Initially reduced to $150 (single); $300 (multiple
party) by DC VEBA.



--------------------------------------------------------------------------------



 





        TCN and PPO Co-insurance (Current and Future Retired Participants and
Surviving Spouses only)           10% In Network           30% Out of Network  
        TCN and PPO Out of Pocket Maximum (Current and Future Retired
Participants and Surviving Spouses only)           $500/$1000 In Network
(including deductibles, excluding monthly contributions, prescription
co-payments, Durable Medical Equipment (DME)/ Prosthetics & Orthotics (P&O),
Mental Health/ Substance Abuse (MHSA), dental and vision cost sharing and other
Amended Plan sanctions or exclusions, such as MHSA care beyond limits or outside
of network)           Initially reduced to $250 (single); $500 (multiple party)
by DC VEBA.           $1000/$2000 Out of Network (including deductibles,
excluding monthly contributions, prescription co-payments, DME/ P&O, MHSA,
dental and vision cost sharing and other Amended Plan sanctions or exclusions,
such as MHSA care beyond limits or outside of network)           Initially
reduced to $500 (single); $1000 (multiple party) by DC VEBA.           Emergency
Room (Current and Future Retired Participants and Surviving Spouses only)    
      $50 co-payment per visit unless admitted. The co-payments do not apply to
meeting Amended Plan deductible amounts and do not apply to meeting Amended Plan
out-of-pocket maximum amounts. The co-payments apply regardless of whether the
Amended Plan out of pocket maximum has been met.           Prescription Drugs
(Active, Current and Future Retired Participants and Surviving Spouses)    
      The co-payments do not apply to meeting Amended Plan deductible amounts
and do not apply to meeting Amended Plan out-of-pocket maximum amounts. The
co-payments apply regardless of whether the Amended Plan out of pocket maximum
has been met.           $5 generic/$10 brand retail co-payment           $10
generic/$15 brand mail order co-payment per 90 day supply           $15 retail
co-payment for ED Drugs           $18 mail order co-payment for ED Drugs    
      Plan Design Escalation           All dollar-denominated plan design items
such as drug co-payments, TCN and PPO deductibles, out-of-pocket maximums, and
contributions will increase annually at a rate not to exceed 3% as specified in
Attachment B.           Dental Plan (Current and Future Retired Participants and
Surviving Spouses only including those covered by Affordability provision)    
      Coverage will be provided for retirees, surviving spouses and dependents
from the DC VEBA. The assets of the DC VEBA will be used to provide the benefit
and will initially pay 100% of claims and administrative costs that would have
been paid by the dental plan.           Health Care Program Modifications
(Active, Current and Future Retired Participants, Surviving Spouses, and
Dependents, unless otherwise specified in Attachment C)           See
Attachment C.



--------------------------------------------------------------------------------



 





        Mitigation           The reductions for monthly contributions,
deductibles, and out-of-pocket maximums, as well as the percentage of retiree
dental to be provided by the assets of the DC VEBA are initially planned to be
as set forth above. Any subsequent change will be determined by the Committee as
limited by the trust agreement.           Administration           The
administration of the Amended Plan shall be as defined in the Plan as well as
the supplements, letters and memoranda attached thereto. This includes the joint
committee identified in Exhibit C. Section 4. (d) and the miscellaneous letter
for the Corporation-Union Committee on Health Care Benefits.

Defined Contribution VEBA Administration
      A new VEBA trust (the “Defined Contribution VEBA” or “DC VEBA”) will be
established. It will be administered by an independent trust committee (the
“Committee”) which shall not include any GM representatives. GM will fully
cooperate with the DC VEBA by, for example, either accepting direct monthly
payments from the DC VEBA or directing monthly payments to carriers for
mitigation amounts and by providing sufficient information regarding the
contribution obligations to allow the DC VEBA to faithfully evaluate and enforce
the contribution obligations.
Purpose
      The purpose of the DC VEBA will be to reduce or reimburse monthly
contributions, deductibles, out-of-pocket maximums, and/or co-insurance payable
by retired participants, and/or to pay or reimburse costs related to dental
coverage for retired participants.
DC VEBA Funding
      Contributions and/or asset transfers to the DC VEBA will be made as
follows upon the entry of Judgment approving this agreement:


        (a) GM will cause the transfer of $1.0 billion of assets from a trust or
otherwise to the DC VEBA (the “First Contribution”). Such transfer will be made
as soon as practicable after the entry of Judgment approving this agreement and
in no event later than the date on which retirees are required to make a monthly
contribution under this agreement. One year following the First Contribution GM
will cause the transfer of $1.0 billion of assets from a trust or otherwise to
the DC VEBA (the “Second Contribution”). In 2011, on the anniversary date of the
First Contribution GM will cause the transfer of $1.0 billion of assets from a
trust or otherwise to the DC VEBA (the “Third Contribution”). If after the
Second Contribution and prior to 2011 the value of the assets in the DC VEBA
drops below $600 million as of the last day of any month, the Third Contribution
will be pulled forward and paid within 15 days thereafter. In the event the
Judgment approving this agreement is reversed or materially altered in whole or
in part, there will be no obligation to make any transfer under this paragraph.
          (b) Profit Sharing Payments as defined below.           (c) Wage
Deferral Payments as defined below.           (d) Stock Appreciation Rights as
defined below.           (e) Stock Dividend Payments as defined below.

DC VEBA Profit Sharing Payments
      For the Plan Years 2006 through 2012 (which is a time period equivalent in
length to the seven year period of prior service cost amortization associated
with the Amended Plan changes set forth in this agreement), in determining the
“Profit Sharing Amount” as defined in Article II, Section 2.13 of the Profit
Sharing Plan, the impact on profits associated with the changes (as described in
Attachment D) to the Plan



--------------------------------------------------------------------------------



 



that are implemented pursuant to this agreement will be excluded from the
calculation of “Profits.” An amount equal to the resulting reduction in the
Profit Sharing Amounts otherwise payable, will be contributed by GM to the DC
VEBA. If the amount payable to the DC VEBA under this paragraph is less than
thirty million dollars ($30,000,000), an incremental amount totaling the
difference between thirty million dollars ($30,000,000) and the amount payable
to the DC VEBA under this paragraph will be calculated. The cumulative (if
multiple years) incremental amount plus interest will be contributed to the DC
VEBA in the earlier of (a) the next plan year in which profit sharing is
contributed to the DC VEBA, or (b) the 2013 Plan Year. The interest will be
calculated at the OPEB discount rate in effect for the year (or years, if the
incremental amount were not paid for multiple years) immediately prior to the
incremental contribution.
DC VEBA Wage Deferral Payments
      Contributions equivalent to one dollar ($1.00) per hour in wage deferrals
and COLA diversions will be made to the DC VEBA which will consist of the
following:


        Effective with the first quarterly COLA adjustment following entry of
Judgment approving this agreement, a cumulative total of seventeen cents ($0.17)
will be diverted from future quarterly COLA increases, in additional increments
of no more than six cents ($.06) in any quarter. Effective with the COLA
adjustment immediately following the three month period in which the full
seventeen cent ($0.17 cent) diversion has been reached, that amount shall be
subtracted from the Cost of Living Allowance table, and the table shall be
adjusted so that the actual three-month Average Consumer Price Index equates to
the allowance then payable.           In addition, the September 18, 2006 three
percent (3%) general increase to the hourly wage rate will not be payable.
Instead an equivalent amount, equating to an average of $0.83 (eighty-three
cents) per hour, will be contributed to the DC VEBA.

      Finally, the current COLA diversion will be increased by an additional two
cents ($0.02) beginning with the quarterly COLA adjustment following the quarter
in which the above referenced cumulative total of seventeen cents ($0.17) has
been diverted, and for each subsequent quarter.
      Contributions based on these wage deferrals, additional COLA diversions
and COLA-equivalent deferrals will be calculated on the basis of the then
current total amount of the deferrals multiplied by every hour worked times a
factor of 1.5 in order to reflect the value of wage-related costs including pay
for time not worked, overtime premiums, shift premiums, etc., that would
otherwise have been incurred by GM had such amounts not been deferred. Such
contributions will be made on a quarterly basis, in arrears.
      In the event that the court does not enter the Judgment approving the
agreement, or such judgment is overturned in whole or in part on appeal, GM will
cease any additional contributions provided for under the preceding paragraphs
and prospectively reinstate the base hourly wage rates and COLA deferrals.
DC VEBA Stock Appreciation Rights (SAR)
      Following entry of Judgment approving this agreement, GM will make three
cash contributions to the DC VEBA based on the increase in the notional value of
eight (8) million shares of GM Common Stock, with one third of the number of
shares applied to each contribution. GM will contribute to the DC VEBA the value
of any appreciation in the share price over the average share price for the week
ending October 14, 2005 (“Base Value”). One-third of the shares become available
for generating the contribution amount on the Judgment date, one third on the
first anniversary date of the Judgment, and the final third on the second
anniversary of the Judgment. All three grants expire three years from the
Judgment; the grants, or any portion thereof, may be exercised by the Committee
at any time following the date they become available and prior to expiration.
The exercise price will be based on the average share price one week prior to
the exercise date. Once exercised by the Committee, the shares have no
additional future value. The contribution will be based on the difference
between the exercise price and the Base Value times the number of shares per
issue. No contribution will be made if the exercise price on the exercise date
is lower than the Base Value on the effective date of the agreement. Final
documentation will include a provision for adjustment of the Base Value and/or
notional shares (i.e., the eight [8] million notional shares, or to the extent
notional shares have been exercised, the balance of non-exercised notional
shares outstanding), as appropriate, in the event of stock



--------------------------------------------------------------------------------



 



splits, reverse splits, exchange offers, stock buybacks, asset spinoffs, or
other transactions on the same basis as that provided to those covered under the
then current GM Stock Incentive Program. In no event shall a single transaction
result in both a SAR’s related cash distribution under the DC VEBA Stock
Dividend Payment paragraph below and an adjustment of the Base Value and/or
notional shares as described above. In the event the Judgment approving this
agreement is reversed or materially altered in whole or in part, there will be
no obligation to make a SAR contribution under this paragraph.
DC VEBA Stock Dividend Payments
      Following entry of the Judgment approving this agreement, as GM implements
its turnaround plan and performance improves, if through September 14, 2011, GM
raises its regular quarterly cash dividend above $.50 per share, GM will place
on a one time basis, an amount equivalent to four quarters of such dividend
increase in the DC VEBA. In the event that GM declares any distribution, other
than a regular quarterly cash dividend, to be paid to all shareholders of
record, at any time after October 17, 2005, but prior to the expiration of the
Stock Appreciation Rights as defined above, an equivalent per share cash
contribution to the DC VEBA will be made at that time based upon the number of
non-exercised SAR shares as identified above, i.e., eight (8) million shares
less any exercised SAR shares. If the obligation in the preceding sentence
arises prior to the establishment of the DC VEBA, GM shall make the contribution
(with interest) as soon as practicable after the DC VEBA is established. In the
event the Judgment approving this agreement is reversed or materially altered in
whole or in part, there will be no obligation to make a stock dividend
contribution under this paragraph.
Terms of DC VEBA
      The Trust Agreement governing the DC VEBA will contain provisions which
direct that if there is a termination of this agreement, the assets of the DC
VEBA will be utilized as soon as reasonably practicable to reimburse GM for the
cost of providing health care for hourly retirees and beneficiaries in an amount
equal to a pro rata share of the DC VEBA assets plus any earnings on the pro
rata share. For purposes of this paragraph, the pro rata share will be
determined by dividing the GM Amounts contributed/transferred to the DC VEBA by
all amounts contributed/transferred to the DC VEBA. The GM Amounts are equal to
the sum of the amounts GM has caused to be transferred or contributed to the DC
VEBA under a) above, d) above — Stock Appreciation Rights, e) above — Stock
Dividend Payments, and the payment of the incremental amount resulting from the
$30 million guarantee under the Profit Sharing provisions described under
b) above.
Plan Administration Costs
      GM and the UAW will continue to work with third party benefit
administrators and other parties responsible for benefit plan administration to
reduce administrative costs.
Effect of Legislative Changes
      The impact of legislation on the Health Care Program cannot be predicted
with any certainty. Because these matters are unsettled, in the event any
legislation has the effect of reducing retiree health care costs, GM and the UAW
agree to discuss the impact of such legislation on this agreement at that time
in order to equitably address any resulting financial benefit.
Fees
      The UAW will apply to the court for reimbursement of reasonable attorney
and professional fees (not to include any success fee, completion bonus or rate
premiums) payable by the UAW in connection with the court proceedings to obtain
the Judgment approving this agreement and approval for the payment of certain
professional fees associated with the settlement process.



--------------------------------------------------------------------------------



 



Indemnification
      The parties will seek court approval of a mutually agreeable indemnity
provision whereby GM agrees to indemnify the UAW from liability incurred as a
result of the UAW’s entering into, or participation in the discussions regarding
this agreement.
Effective Date
      Implementation of the matters set forth in Attachment C (the
“Administrative Changes”) will take place in accordance with the provisions of
Attachment C. Other than those changes described in Attachment C which will
occur following ratification, adoption of the Amended Plan will take place as
soon as practicable after entry of Judgment approving the agreement by the
United States District Court in Detroit. The parties will jointly work
diligently to have this agreement approved by the Federal District Court in
Detroit by April 1, 2006. Except for the Administrative Changes, the Plan will
continue to operate without modification until entry of Judgment approving this
agreement or termination of this agreement.
Legal Judgment
      There is currently a dispute between GM and the UAW regarding whether GM
can unilaterally modify benefits provided by the Plan or whether such benefits
are vested with respect to retired participants. A declaratory judgment action
has been filed by the UAW and retirees in the federal District Court in Detroit
regarding this dispute. GM and the UAW in such proceeding will seek a judgment
from the Federal District Court approving a class-wide settlement which
(a) incorporates this agreement, and (b) is applicable to all retired
participants, GM and the UAW (the “Judgment”).
Duration and Termination
      This agreement will remain in effect unless and until terminated in
accordance with this section.
      Termination of the agreement may occur as a result of litigation-related
events as follows:


        1. If the declaratory judgment action is enjoined or stayed, or
withdrawn, dismissed, or otherwise terminated prior to judgment, or if the
Judgment is denied in whole or in material part, either GM or the UAW may
terminate this agreement by 30 days written notice to the other party.          
2. If the Judgment is granted by the District Court, but overturned in whole or
in part on appeal or otherwise, either GM or the UAW may terminate this
agreement by 30 days written notice to the other party.

      If the agreement does not terminate in accordance with 1 or 2 above, the
agreement and the Amended Plan will remain in effect until at least
September 14, 2011. The agreement and the Amended Plan will continue in effect
indefinitely after September 14, 2011, including but not limited to the
inflation protection provided by the ongoing annual increase not to exceed 3% in
enrollee cost share, provided that GM or the UAW may declare a termination, by
providing 90 days written notice to the other party. In the event that either
party declares a termination, both parties will remain protected by the “no
prejudice” provision described below.
      Termination of the agreement and/or the Amended Plan under any of the
methods described above shall not modify or terminate the “No Prejudice”
agreement.
No Prejudice
      This agreement, and anything occurring in connection with reaching this
agreement, are without prejudice to GM, the UAW and the retirees. The parties
may use this agreement to assist in securing the Judgment approving the
settlement and to implement the Administrative Changes in accordance with
Attachment C. It is intended that neither party nor the retirees may use this
agreement, or anything occurring in connection with reaching this agreement, as
evidence against GM, the UAW or the retirees in any circumstance except where
the parties are operating under or enforcing the settlement incorporating this
agreement or the Judgment approving the settlement. The settlement agreement,
and the Judgment approving the settlement, will include a clear and unequivocal
“no prejudice” provision making clear that, except where



--------------------------------------------------------------------------------



 



the parties are operating under or enforcing the settlement incorporating this
agreement or the Judgment approving the settlement, neither this agreement nor
anything occurring in connection with reaching this agreement will prejudice any
right of the UAW, the retirees, or GM on any issue, including but not limited to
the issue described under the Legal Judgment paragraph above, except that in the
event the Amended Plan becomes effective following court approval and the
Amended Plan is later terminated in accordance with termination provisions of
this agreement, neither the retirees nor the UAW would retain the right to seek
reimbursement or recovery in connection with the health care changes
incorporated in this agreement and Amended Plan for the period prior to
termination.
      The “no prejudice” provision will include the understanding that in the
event the court enters the Judgment, but this agreement is thereafter terminated
by GM, the case law as it exists on the date of Judgment will be treated as the
applicable body of case law for determining the legal issue described in the
Legal Judgment paragraph above in litigation between GM, the UAW and current
retirees, subject to any and all changes in the applicable law from subsequent
legislative, regulatory or administrative developments, and provided further
that GM may make any and all arguments in such litigation as are available to it
regarding such case law as of the date of Judgment.
Final Documents
      All matters set forth in this agreement are subject to full legal
documentation satisfactory to the parties consistent with the provisions set
forth in this agreement.
Health Care Reform
      GM will publicly support federal policies to improve the quality and
affordability of health care, and work cooperatively with the UAW towards that
goal. See Attachment E.
Capital Spending
      During these discussions, the Corporation affirmed its intent to reinvest
in its core automobile business through capital spending programs. In that
regard, General Motors, on average, has spent $3.9 billion per year for
Portfolio Initiatives over the most recent 6 year period of time and $1.2
Billion for Non-Portfolio Initiatives during that same time period. Future
capital spending is forecasted to include, on average, $4.6 Billion for
Portfolio Initiatives over the next 6 year period of time and $1.0 Billion for
Non-Portfolio Initiatives during that same time period. This results in a
projected annual capital spending of $5.6 Billion for GMNA. The parties’ efforts
during these recent health care discussions enhance the ability of GMNA to
attain these projected capital spending levels. As business conditions change
and modifications are made to the capital spending programs, advanced dialogue
with the UAW will occur. The General Motors capital spending programs will be
reviewed at least annually, or upon request, with the UAW.
Agreement dated                                              , 2005

      International Union, UAW   General Motors Corporation                    
           



--------------------------------------------------------------------------------



 



Attachment A
Group Catastrophic Plan
      This option will be a single catastrophic TCN plan offering which will
consist, in general, of the following:


        Eligibility: All Hourly retirees are eligible to enroll in this
catastrophic plan, except for active employees and retired and surviving spouse
enrollees with annual GM pension benefit income of $8,000 or less and a monthly
benefit rate of $33.33 or less.           Initial and Ongoing Enrollment:
Eligible Participants electing not to make monthly contributions for program
coverage or who fail to authorize monthly contributions from their pension
payments will be defaulted into this “catastrophic plan” option. As well,
eligible Participants may voluntarily elect to enroll in this plan. Eligible
Participants who are enrolled in this catastrophic TCN Plan will be subject to
Rolling Enrollment rules.           Plan Design:



        Monthly Contribution: $0           Deductible: $1,250 (single) and
$2,500 (family)           Co-insurance: after deductible is met, 10% in-network
and 30% out of network



  Out-of-Pocket Maximums: $2,500 (single) and $5,000 (family) in-network;
$5,000 (single) and $10,000 (family) out-of-network



        ER Co-Payment: $100 per visit, waived if admitted           Rx
Co-payment Retail: $15 Generic, $35 Brand; $50 (Erectile Dysfunction
medications)           Rx Co-Payment Mail Order: $30 Generic, $70 Brand; $100
(Erectile Dysfunction medications)



        Deductibles, co-insurance, and out-of-pocket maximums noted above are
not subject to mitigation. All dollar-denominated plan design items such as drug
co-payments, deductibles and out-of-pocket maximums will increase annually at a
rate not to exceed 3% as specified in Attachment B.



--------------------------------------------------------------------------------



 



Attachment B
Plan Design Escalation

                                                 
Escalation
    3.0 %     3.0 %     3.0 %     3.0 %     3.0 %     3.0 %

                                                  $ (Where Applicable)   2006  
2007   2008   2009   2010   2011                          
Monthly Contributions
                                               
Single
    50       52       53       55       56       58  
Family
    105       108       111       115       118       122    
Medical Plan A
                                               
Deductible — Single
    300       309       318       328       338       348  
Deductible — Family
    600       618       637       656       675       696  
Co-insurance In Network
    10.0 %     10.0 %     10.0 %     10.0 %     10.0 %     10.0 %
Co-insurance Out Network
    30.0 %     30.0 %     30.0 %     30.0 %     30.0 %     30.0 %
MOOP Single (In Network)
    500       515       530       546       563       580  
MOOP Family (In Network)
    1,000       1,030       1,061       1,093       1,126       1,159  
MOOP Single (Out Network)
    1,000       1,030       1,061       1,093       1,126       1,159  
MOOP Family (Out Network)
    2,000       2,060       2,122       2,185       2,251       2,319    
E/ R Co-payment**
    50       52       53       55       56       58    
Rx Plan
                                               
Generic — Retail
    5       5       5       5       6       6  
Brand — Retail
    10       10       11       11       11       12  
Select Drugs — Retail*
    15       15       16       16       17       17  
Generic — Mail
    10       10       11       11       11       12  
Brand — Mail
    15       15       16       16       17       17  
Select Drugs — Mail*
    18       19       19       20       20       21  

 


  *  ED Drugs



**  Not subject to deductible or out-of-pocket maximum

Note: All dollar-denominated plan design items affecting enrollee cost share,
i.e., drug co-payments, TCN and PPO deductibles, out-of-pocket maximums,
emergency room co-payments, and contributions will increase annually as measured
against the total annual aggregate medical trend in the overall plan for each
respective year at a rate not to exceed 3% and rounded to the nearest whole
dollar.



--------------------------------------------------------------------------------



 



Attachment C
Health Care Program Modifications
(Effective As Noted in Each Item Listed Below)
(Applicable to All Active Employees, Current and Future Retirees,
Surviving Spouses, and Dependents, Unless Otherwise Specified)
Coordination With Medicare


  •  Coverage to Medicare B Benefit (regardless of Med B enrollment) and
Medicare Part B Maximum Payment Provisions:



  •  For Medicare eligible enrollees (regardless of whether or not they are
enrolled in Medicare Part B), Program benefits will be limited to an amount
equal to the secondary balance payment that would have been made on the basis
that, on the date of services, the enrollee was enrolled in Medicare Part B and
received services from a provider that participates in Medicare. In the event an
enrollee receives services from a provider that does not accept assignment, the
enrollee will be responsible for all fees charged above the Medicare allowed
amount, unless the enrollee is in a situation in which the enrollee does not
have the ability or control to select a provider that accepts Medicare
assignment to perform the service. No enrollee payment over the Medicare allowed
amount will count towards enrollee cost sharing maximums.     •  It is
recognized that the above provisions will indirectly require Medicare eligible
enrollees who delayed enrollment in Medicare B, to enroll upon the
implementation date of this agreement. The parties agree to send educational
pieces 90-120 days prior to implementation, to those enrollees identified as
eligible for Medicare, but not yet enrolled. Such delayed enrollment into
Medicare Part B will result in penalties being applied by Medicare to the Part B
monthly premiums. GM has agreed to work with Medicare to identify a way to
eliminate penalties incurred. This may involve GM making a lump sum payment to
Medicare; however, these discussions are not complete at this time. In the event
GM and Medicare cannot reach agreement on eliminating the penalty, GM will
establish a single nationwide Traditional Care Network (TCN) plan in which
Medicare eligible enrollees who have elected to delay enrollment in Medicare
Part B will be enrolled and this plan will not be subject to the provisions
outlined in the first bullet above. Any enrollee in this group who later decides
to enroll in Medicare Part B will be placed in a regular TCN plan and will be
fully responsible for any and all penalties incurred at that time.



  •  Coordination of Benefits for Medications covered under Medicare Part B:



  •  The parties agree to encourage Medicare Part B enrollees to assign Medicare
benefits to those pharmacies from which the enrollee receives medications that
are covered under Medicare Part B. A program will be developed and implemented
to educate enrollees about Medicare paying for certain medications and to
encourage enrollees to use those pharmacies that have the capabilities to
electronically bill Medicare and to assign Medicare benefits to such pharmacies
in order for the Program to take advantage of Medicare paying primary on the
claim. Further, the parties agree to monitor the improvement of electronic
Medicare billing capabilities across the pharmacy network. Upon mutual
agreement, the parties may at a later date implement a mandatory program. At
that point, enrollees who utilize pharmacies which do not have electronic claim
submission capabilities with Medicare will be required to pay for the secondary
balance of the claim at the point of sale and seek reimbursement via submission
of a paper claim from the prescription drug carrier.     •  The provisions
outlined above will not apply to Active enrollees eligible for Medicare as their
primary coverage.     •  This entire Program Coordination related to Medicare
Eligible Enrollees will be implemented as soon as practicable after approval of
the agreement by the Federal District Court.



--------------------------------------------------------------------------------



 



Hospital/Surgical/Medical Modifications — TCN and PPO, Unless Otherwise
Specified
      1. “Cosmetic” Provisions — Eliminate coverage for inpatient and outpatient
hospital services (e.g., room & board, lab, x-rays, etc.) provided in
conjunction with non-covered “plastic, cosmetic and reconstructive” surgeries.


  •  This entire Program Modification related to Modifying “Cosmetic” Provisions
will be implemented as soon as practicable after approval of the agreement by
the Federal District Court.

      2. Referral Process for the “Preferred Provider Organization” Option


  •  Require prospective authorization of out-of-network referrals.     •  In
the event a referral is not approved prior to a service being provided, the
enrollee is responsible for the out-of-network co-insurance. Any amount charged
over R&C does not count toward enrollee cost sharing maximums.     •  The
parties agree not to promote further reductions in PPO networks as outlined in
the Miscellaneous Letter (Preferred Provider Organization), but to support
ongoing network improvements by the carriers as quality and performance
evaluation tools continue to develop and are utilized to drive members to high
performing providers, as mutually agreed upon.     •  This entire Program
Modification related to Improving the Referral Process for the “Preferred
Provider Organization” Option will be implemented as soon as practicable after
approval of the agreement by the Federal District Court.

      3. Integrated Care Management Program: — The parties agreed, during 2003
bargaining, to conduct a study of integrated care management. The Request For
Proposal (RFP) will be released during the fourth quarter of 2005. The
assessment of the RFP responses will be completed during the first quarter of
2006. The new Integrated Care Management Program will be implemented as soon as
practicable upon completion of the study. The program will include, at a
minimum, the following: Inpatient & Outpatient “Prospective” Pre-certification,
as appropriate; Disease Management Programs, Centers of Excellence Programs and
a LifeSteps Health Risk Assessment tool. Further, the parties agree to include a
limited office visit benefit, similar to that currently included in the
Coordinated Care Management (CCM) program. The parties agree to restrict the
availability of the office visit benefits and will mutually define criteria to
determine who is eligible to receive such benefits. However, the parties further
agree that the value of this office visit benefit will not deteriorate from what
is currently available under CCM.


  •  The current Health Care Program language allows the parties to initiate and
implement these Program Modifications related to the Integrated Care Management
Program. These modifications will be implemented as soon as practicable
following the ratification of this agreement.

      4. Hold Harmless — Except as otherwise provided in Section 4 of the
Miscellaneous Letter entitled Understandings With Respect To Health
Care-General, when an enrollee receives services from a physician who is not
participating in Blue Cross Blue Shield (BCBS) or United Health Care (UHC)
networks or from a facility not participating in a UHC network, the Program will
be responsible to pay only up to the reasonable and customary (R&C) level as
determined by the carrier. The enrollee will be responsible for all fees charged
above R&C, unless the enrollee is in a situation in which the enrollee does not
have the ability or control to select a par provider to perform the service.
Such amounts over R&C are considered “Other Amounts Not Covered” by the Health
Care Program and therefore will be the responsibility of the enrollee and will
not be applied towards enrollee cost-sharing.


  •  This entire Program Modification Related to Modifying Hold Harmless will be
implemented as soon as practicable after approval of the agreement by the
Federal District Court.



--------------------------------------------------------------------------------



 



Prescription Drug Tools and Other Modifications
      In mid-year 2005, the parties jointly hired an independent consultant with
the goal of reviewing various Rx Tools and with the intent the parties
implement, as soon as practicable, such Rx Tools following review and
recommendation by the consultant and as has been mutually agreed by the parties.
These Rx Tools will be implemented in TCN, PPO and the parties will recommend
that HMO plans implement the recommended Rx Tools as agreed upon.
      1. Those tools specifically reviewed by the consultant and agreed upon by
the parties include:


  •  Select Drugs/Drug Classes



  •  Proton Pump Inhibitors (PPIs): Restrict coverage to generic omeprazole
only. Brand dispensing will be permitted only for the following:



  •  Barrett’s esophagitis and Zoellinger-Ellison syndrome patients (prior
authorization required).     •  Patients demonstrating intolerance to omeprazole
or who have failed prior prescription drug omeprazole therapy.



  •  Selective Serotonin Reuptake Inhibitors (SSRIs): Restrict coverage to
generic citalopram for patients who have not previously used either citalopram
or escitalopram (Lexapro). For patients who have previously used citalopram
prescriptions and then present a prescription for escitalopram, prior
authorization is appropriate.     •  Statins: Preferred coverage review for
Pravachol and Crestor.



  •  Specific Rx Tools Edits:



  •  Dose Duration for PPIs     •  Dose Optimization for Statins     •  Step
Therapy for Enbrel     •  Step Therapy for Rheumatoid Arthritis medications    
•  Prior Authorization for Erythroid Stimulants     •  Prior Authorization for
Alzheimer’s disease medications     •  Prior Authorization for Anti-Emetics

      2. The Rx Tools Consultant will continue to evaluate specific medications,
tools and other opportunities to improve the performance of the National Managed
Pharmacy Program, as directed by the parties. Implementation will only be by
mutual agreement. Such tools will include, but not be limited to, the following:


  •  Step Therapy Edits — These edits ensure treatment is closer to
evidence-based or commonly accepted guidelines by having patients use acceptable
first line therapies initially for treatment. For example, use of first line
treatments could be required prior to dispensing COX II Inhibitors used to
manage pain.     •  Prior Authorization Edits — These edits are designed to
confirm diagnosis and other clinical information before medications are
dispensed. They also act as a safeguard to ensure FDA-approved uses (or common
medically acceptable uses) of certain medications. For example, injectable drugs
used to treat hepatitis and growth hormones, are examples of medications covered
by these edits.     •  Dose and Quantity Edits — These edits promote medication
dosing or length of therapy consistent with FDA recommended or commonly
acceptable medical practice. These edits also could limit quantity per
prescription fill to FDA recommended or common dosing guidelines. Examples of
dose and quantity edits include:



  •  Length of Therapy: limiting treatment of finger/toe nail fungus to 3 months
as approved in FDA labeling



--------------------------------------------------------------------------------



 





  •  Dose Duration: limiting availability of high dose medication to the period
medical guidelines recommend     •  Appropriate Quantity: allowing 8 estrogen
patches per retail script and 24 per mail order script (dosing is twice a week)



  •  Dose Optimization Edits — These edits promote once a day dosing versus
multiple dosing per day for drugs where no clinical reason exists to divide
dosing.     •  “34 day” and “90 day” Provisions — These edits are designed to
identify quantities that appear to be in excess of the amount considered usual
for a 34 or 90 day supply which then requires a conversation between the
dispensing pharmacy and physician prior to the quantity being dispensed.

      3. RationalMed on a Nationwide Basis — Implement this program which
identifies patients at risk for possible adverse Rx treatment outcomes and
communicates the potential risks to treating physicians and provides information
to support therapy decisions.
      4. Maintenance Drug List (MDL) — Add all maintenance drugs, as proposed,
in Exhibit 1 to Attachment C.
      5. Quarterly Mailing of Prescription Drug Explanation of Benefits (EOBs) —
Eliminate mailing of EOBs. EOBs will be available upon request to the carrier,
via the carrier website or when an adverse determination is made.
      6. Edits for Select Drugs in TCN, PPO and HMOs — Implement Prior
Authorization for Revatio to provide approval only for treatment of Pulmonary
Arterial Hypertension (PAH) and exclude Dapoxetine from Program coverage.
      7. Pharmacy Benefit Manager — Complete an evaluation of the current (and
potential) pharmacy benefit manager in line with the CUCHCB letter. As well, the
parties agree to evaluate, as part of this process, Specialty Pharmacies.


  •  The current Health Care Program language allows the parties to initiate and
implement these Program Modifications, items 1-7. These modifications will be
implemented as soon as practicable following the ratification of this agreement.

Health Maintenance Organization (HMO) Benefit Design and Administration —
Effective as soon as practicable after approval by the Federal District Court,
the HMO plan design will be as follows:


  •  Monthly Contributions: $50 single; $105 multiple party (Current and Future
Retired Participants and Surviving Spouses only, excludes those covered by the
Affordability provision).

Initially reduced to $10 (single); $21 (multiple party) by DC VEBA.     • 
Office Visit co-payments: $10     •  ER co-payments: $50 (Current and Future
Retired Participants and Surviving Spouses only, excludes those covered by the
Affordability provision)     •  Prescription Drug co-payments: (Current and
Future Retired Participants and Surviving Spouses only, excluding those covered
by the Affordability provision)



  •  Retail: $5 generic/$10 brand; $15 Erectile Dysfunction medications     • 
Mail Order (if offered): $10 generic/$15 brand; $18 Erectile Dysfunction
medications     •  It is recognized that some HMOs may not be able to or may be
unwilling to administer the Rx design outlined above. In the event this should
occur, the parties will jointly agree upon an Rx design that achieves comparable
savings. Additionally, it is agreed that if an HMO has implemented a mandatory
mail order feature, the mail order co-payments will not exceed those outlined
above.



--------------------------------------------------------------------------------



 





  •  HMOs may implement all pharmacy management tools currently available within
their books of business.



  •  Each HMO will make available to the membership a listing of pharmacy
management tools employed by the plan.     •  If an enrollee, as a result of
dissatisfaction with the pharmacy tools used by the HMO, wants to enroll in a
different plan offering, the enrollee will be permitted to do so at any time.



  •  This entire Program Modification related to Modifying HMO Benefit Design
and Administration will be implemented as soon as practicable after approval of
the agreement by the Federal District Court.

      During these negotiations, the parties discussed a number of approaches
that might possibly be followed in applying the agreed-to health care savings
associated with the Traditional Care Network (TCN) to the HMO environment, where
the opportunity to implement parallel changes in plan design is not always
possible. The parties agree that the goal of achieving an equivalent amount of
health care savings from HMO plans would likely require some combination of the
following: an increase in the existing office visit co-payment; additional
monthly contributions; and other potential changes. The parties further agree
that determining the appropriate mix and structure of such changes requires
further analysis and study. As a result, the equivalent value of the TCN-related
changes (i.e., those related to deductibles and out of pocket maximums) will not
be applied to the existing HMO structure prior to January 1, 2007.



--------------------------------------------------------------------------------



 




Exhibit 1 to Attachment C
Additions to MDL

          Drug Brand Name   Drug Generic Name   Therapeutic Class          
ACCURETIC
  quinapril/hydrochlorothiazide   Hypertension
ACEON
  perindopril   Hypertension
ACTIVELLA
  estradiol/norethindrone   Estrogen Replacement
ACTONEL
  risedronate   Osteoporosis
ACTOS
  pioglitazone   Diabetes
ADVICOR
  lovastatin/niacin   High Cholesterol
AGGRENOX
  dipyridamole/aspirin   Antiplatelet Agent — Stroke prevention
ALTOPREV
  lovastatin xl   High Cholesterol
ATACAND
  candesartan   Hypertension
ATACAND HCT
  candesartan/hydrochlorothiazide   Hypertension
AVALIDE
  irbesartan/hydrochlorothiazide   Hypertension
AVANDAMET
  rosiglitazone/metformin   Diabetes
AVANDIA
  rosiglitazone   Diabetes
AVAPRO
  irbesartan   Hypertension
BENICAR
  olmesartan   Hypertension
BENICAR HCT
  olmesartan/hydrochlorothiazide   Hypertension
CADUET
  amlodipine/atorvastatin   Hypertension — Cholesterol
CLIMARA PRO
  estradiol/levonorgestrel   Estrogen Replacement
COMBIPATCH
  estradiol/norethindrone   Estrogen Replacement
COMTAN
  entacopone   Parkinson’s Disease
COREG
  carvedilol   Hypertension — CHF
DIOVAN HCT
  valsartan/hydrochlorothiazide   Hypertension
EVISTA
  raloxifene   Osteoporosis
FEMHRT
  ethinyl estradiol/norethindrone   Estrogen Replacement
FOSAMAX
  alendronate   Osteoporosis
GLUCOVANCE
  glyburide/metformin   Diabetes
GLYSET
  miglitol   Diabetes
HYZAAR
  losartan/hydrochlorothiazide   Hypertension
LEXXEL
  enalapril/felodipine   Hypertension
LOTREL
  amlodipine/benazepril   Hypertension
MIACALCIN
  calcitonin   Osteoporosis
MICARDIS
  telmisartan   Hypertension
MICARDIS HCT
  telmisartan/hydrochlorothiazide   Hypertension
MIRAPEX
  pramipexole   Parkinson’s Disease
MOBIC
  meloxicam   Pain Management — NSAID
ORTHO-PREFEST
  estradiol/norgestimate   Estrogen Replacement
PLAVIX
  clopidogrel   Antiplatelet Agent — Stroke prevention
PLETAL
  cilostazol   Platelet Aggregation Inhibitor
PRANDIN
  repaglinide   Diabetes
PRAVIGARD PAC
  pravastatin/aspirin   Cholesterol — Stroke Prevention
PRECOSE
  acarbose   Diabetes
REQUIP
  ropinarole   Parkinson’s Disease
STARLIX
  nateglinide   Diabetes
TARKA
  trandolapril/verapamil   Hypertension
TEVETEN
  eprosartan   Hypertension
TEVETEN HCT
  eprosartan/hydrochlorothiazide   Hypertension
TRICOR
  fenofibrate   Cholesterol — Triglycerides
ZETIA
  ezetimibe   High Cholesterol
ZIAC
  bisoprolol/hydrochlorothiazide   Hypertension
ZYFLO
  zileuton   Asthma



--------------------------------------------------------------------------------



 



Attachment D
10-14-05 Framework Plan Change Effect on Hourly Expense
Projected at Valuation Trend Basis 2006-2011
Discount Rate = 5.75%
(Assumes Plan Change as of 10/1/2005; i.e., no impact on 2005 Expense;
100% savings in 2006 expense; Excludes Impact of VEBA Contributions)

                ’06-’11 Avg.     Annual Net Sav.      
($B)
         
Hourly Expense(1)
         
Service Cost
    0.1    
Interest
    0.8    
Amortization of Loss(3)
    (0.2 )  
Prior Service Cost Amortization(2)
    2.2            
Total Gross Expense
    2.9            
Expected Return On Assets
    —            
Net Expense
    2.9          
Cash
    1.0  

Note — Values Estimated using Plan Change Model & Trued up to 2006 Wyatt Expense
Savings Total for Scenario
Do not consider “Final”/will Require updating following Legal Judgement


(1)  Value to be used for “setting” projected GM before tax profit impact   (2) 
Prior Service Cost Amortization Period = Average Remaining Service Life
7.1 Years   (3)  Loss Amortization Period = Average Remaining Working Life
8.62 Years



--------------------------------------------------------------------------------



 



Attachment E
Health Care Reform Letter
      A prominent theme throughout the parties’ current discussions has been the
unsustainable trend of rising health care costs. The resulting economic burden
has not only impaired the Corporation’s competitiveness and employees’ job
security but also has imperiled workers, families and communities throughout the
country.
      Over the years, the parties have worked together to improve various
aspects of the health care system, including accreditation standards for Health
Maintenance Organizations (HMOs) and Preferred Provider Organizations (PPOs),
clinical quality standards, Certificate of Need policies and Electronic Health
Records. Cost trends however continue to rise.
      Given the fragmented and wasteful nature of the U.S. health care system,
the parties recognize an issue-by-issue approach to reform — while necessary —
is no longer sufficient in meeting the needs of purchasers, payers, consumers,
and patients. The parties agree that a lasting solution to our health care cost
crisis cannot be forged at the bargaining table.
      Many developed countries have addressed the health care problem by
requiring broad-based financing, cost-effective delivery and simple, universal
administration. In Canada, many companies have gained a substantial competitive
advantage relative to U.S. labor costs because of such a national health care
system. Here at home government must be more aggressive in leveling the playing
field so American businesses and workers can be as competitive as possible.
      To this end, the parties will engage in an unprecedented effort to enact
policies to improve the quality of health care and to make it more affordable,
accessible and accountable on a comprehensive, national basis. As examples of
such an approach, the parties agree to pursue the following efforts:
      National Health Care Reform: The parties will develop and/or support
national proposals that, in whole or part, reinforce risk-pooling, streamline
administration, assure access and foster cost-effective, quality health care.
      Reinsurance or Stop Loss Coverage: Catastrophic costs pose a special
burden on all payers. The financial risks underlying such cases are best shared
across the population at large. Therefore, the parties will support federal
efforts to address these high-cost cases and thereby level the competitive
playing field.
      Prescription Drug Initiatives: Given the growing importance of
prescription drugs in medical treatments, it’s imperative to ensure safety and
cost effectiveness in the purchase and utilization of prescription drugs. To
this end, the parties will aggressively advocate for and promote pharmaceutical
safety and cost containment policies that include the following:


        a. A standardized reporting system for adverse drug reactions;          
b. Independent comparative evaluation of new drugs against existing drugs and
broad-based distribution of the findings;           c. An end to the
manipulation of patent expirations and extensions;           d. FDA approval for
generic biopharmaceuticals.

      Technology Evaluation: While policy analysts debate the details, almost
all agree that technology is the number one health care cost driver. However,
payers and purchasers frequently lack the necessary information to assess the
relative clinical and economic value of new and emerging technologies.
Therefore, the parties will support increased funding for technology assessment,
including reestablishment of the Office of Technology Assessment or a similar,
independent body.
      Universal Coverage: Given the Nation’s 46 million uninsured Americans, the
UAW and GM will support public policies at the federal and state level that will
enable all Americans to have health insurance.



--------------------------------------------------------------------------------



 



      The parties agree that the stakes are now so high that reforms are needed
at the national and state levels. Preconceptions should be discarded and mutual
efforts should be pursued in a spirit of pragmatism. The parties recognize that
the task is fraught with difficulty and that we may fail. If we do nothing
however, failure is guaranteed.
      The UAW and GM will form coalitions with other stakeholders, including
other employers and unions, senior and consumer groups, hospitals, doctors,
insurers, state and local governments and policymakers interested in improving
quality and reducing costs. The UAW and GM will encourage support for these
national solutions to address health care quality and cost.